


FIFTH AMENDMENT TO LEASE
THIS FIFTH AMENDMENT TO LEASE (“Fifth Amendment”) is dated effective as of
January 6, 2012 (the “Effective Date”), by and between Tarantula Ventures LLC, a
Delaware limited liability company (“Landlord”), and RackSpace US, Inc., a
Delaware corporation (“Tenant”).
W I T N E S S E T H:
R-1.    By that certain Lease dated July 31, 2009, by and between Landlord and
Tenant (the “Initial Lease”), as amended by that certain First Amendment to
Lease dated as of May 4, 2010 (the “First Amendment”); that certain Second
Amendment to Lease dated as of February 24, 2011 (the “Second Amendment”); that
certain Third Amendment to Lease dated as of March 31, 2011 (the “Third
Amendment”); and that certain Fourth Amendment to Lease dated as of August 19,
2011 (the Initial Lease, as so amended, the “Original Lease”), Tenant leases
seven (7) computer rooms referred to as Pods 5, 6, 7, 8, 11, 12 and 13 in CH1
Phase I and five (5) computer rooms referred to as Pods 23, 24, 25, 26 and 27 in
CH1 Phase II (the “Existing Pods”), as well as the Office Space, the Storage
Space, the Phase I Additional Storage Space, the Phase II Storage Space and the
Phase II Additional Storage Space (all such area being hereinafter referred to
as the “Premises”).
R-2.    Landlord and Tenant desire to modify the date on which Tenant may enter
the Phase II Expansion Premises to perform Tenant's Phase II Expansion Premises
Installations.
R-3.    Landlord and Tenant desire formally to reflect their understandings and
agreements, and therefore to revise and modify the Original Lease accordingly.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
RECITALS; DEFINED TERMS. The foregoing recitals are hereby incorporated into
this Fifth Amendment by reference, as if fully set forth in this first
paragraph. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Original Lease, as amended hereby. As of the
Effective Date, the term “Lease” shall mean the Original Lease, as amended by
this Fifth Amendment.



2.
MODIFICATIONS TO ORIGINAL LEASE. The Original Lease shall be modified as set
forth herein below.



A.The first three (3) sentences of Paragraph 2.C. of the Second Amendment are
hereby deleted in their entirety and the following is substituted in lieu
thereof:


“Tenant shall not enter the Phase II Expansion Premises for any reason until
January 9, 2012 (the “Phase II Expansion Premises Access Date”). From and after
the Phase II Expansion Premises Access Date, Landlord shall permit Tenant to
enter the Phase II Expansion Premises (the “Phase II Expansion Premises Access”)
in order to commence Tenant Installations in the Phase II Expansion Premises
(“Phase II Expansion Premises Installations”), provided that, prior to
commencing any such work in any Phase II Expansion Pod, Tenant shall comply in
all respects with the requirements of Article IX of the Lease. In performing
Tenant's Phase II Expansion Premises Installations from and after the Phase II
Expansion Premises Access Date, up until the Phase II Expansion Premises Rent
Commencement Date (the “Phase II Expansion Premises Access Period”), Tenant
shall be permitted to use up to fifty (50) kilowatts of Critical Load Power and
normal, non-Critical Load Power in any Phase II Expansion Pod, at its expense,
for installation and testing.”
 
3.
OTHER TERMS AND PROVISIONS.



A.Landlord Representation. As of the Effective Date, Landlord represents that
there is no mortgage or deed of trust encumbering the Property.


B.Ratification. Except as otherwise expressly modified by the terms of this
Fifth Amendment, the Original Lease shall remain unchanged and continue in full
force and effect. All terms, covenants and conditions of the Original Lease not
expressly modified herein are hereby confirmed and ratified and remain in full
force and effect, and, as further amended hereby, constitute valid and binding
obligations of Landlord and Tenant enforceable according to the terms thereof.
If any provision of this Fifth Amendment conflicts with the Original Lease, the
provisions of this Fifth Amendment shall control.


C.Binding Effect. All of the covenants contained in this Fifth Amendment,
including, but not limited to, all

- 1 -

--------------------------------------------------------------------------------




covenants of the Original Lease as modified hereby, shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives and permitted successors and assigns.


D.Effectiveness. The submission of this Fifth Amendment shall not constitute an
offer, and this Fifth Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto.


E.Counterparts. This Fifth Amendment may be executed in multiple counterparts,
each of which shall be an original, but all of which shall constitute one and
the same Fifth Amendment. Additionally, the parties hereto hereby covenant and
agree that, for purposes of facilitating the execution of this Fifth Amendment,
(i) a facsimile signature shall be deemed to be an original signature and (ii) a
telecopy delivery or electronic delivery (i.e., the transmission by any part of
his, her or its signature on an original or any copy of this Fifth Amendment via
telecopy, fax machine or e-mail) shall be deemed to be the delivery by such
party of his, her or its original signature hereon.


F.Entire Agreement. The terms and provisions set forth in this Fifth Amendment
constitute the entire agreement and understanding between Landlord and Tenant
with respect to the specific subject matter addressed herein, and are hereby
deemed to supersede all prior agreements and understandings (including, without
limitation, those expressed originally in the Original Lease, to the extent
inconsistent with the terms and provisions of this Fifth Amendment, and any
prior oral or written communications between Landlord and Tenant, or their
respective agents or representatives) concerning the specific subject matter
hereof. No subsequent modification or amendment of the terms and provisions of
this Fifth Amendment shall be effective unless in writing and signed by Landlord
and Tenant.


G.Authority. By its execution and delivery hereof, Landlord does hereby certify
and confirm to Tenant that the undersigned party executing this Fifth Amendment
as Landlord is, in fact, presently the “Landlord” under the Lease, that the
person(s) or party(ies) executing this Fifth Amendment on behalf of Landlord
has/have done so with all requisite due authority, with the effect that this
Fifth Amendment, as so executed, constitutes the valid and binding agreement of
Landlord, enforceable against Landlord in accordance with the terms and
provisions hereof, and that this Fifth Amendment has been duly executed and
delivered by Landlord without the necessity of the joinder of any third party.
By its execution and delivery hereof, Tenant does hereby certify and confirm to
Landlord that the person(s) or party(ies) executing this Fifth Amendment on
behalf of Tenant has/have done so with all requisite due authority, with the
effect that this Fifth Amendment, as so executed, constitutes the valid and
binding agreement of Tenant, enforceable against Tenant in accordance with the
terms and provisions hereof, and that this Fifth Amendment has been duly
executed and delivered by Tenant without the necessity of the joinder or consent
of any third party.


H.Construction. Descriptive headings used herein are for convenience of
reference only and shall not control or affect the meaning or construction of
any provision set forth in this Fifth Amendment. Where required for proper
interpretation, words used herein in the singular tense shall include the
plural, and vice versa; the masculine gender shall include the neuter and the
feminine, and vice versa. As used in this Fifth Amendment, the words “hereof,”
“herein,” “hereunder” and words of similar import shall mean and refer to this
entire Fifth Amendment and not to any particular section or paragraph of this
Fifth Amendment, unless the context clearly indicates otherwise. If any
provision hereof is for any reason unenforceable or inapplicable, the other
provisions hereof will remain in full force and effect in the same manner as if
such unenforceable or inapplicable provision had never been contained herein.
This Fifth Amendment shall be construed without presumption of any rule
requiring construction to be made against the party causing same to be drafted.
This Fifth Amendment shall be construed and interpreted pursuant to the laws of
the State of Illinois.


I.Guarantor. The Guarantor has joined in this Fifth Amendment for purposes of
consenting to the terms and conditions of this Fifth Amendment and confirming
that the Guaranty dated July 31, 2009 is in full force and effect and is fully
enforceable with respect to the Original Lease, as amended by this Fifth
Amendment.



- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifth Amendment to
Lease on or as of the day and year first above written.
LANDLORD:
TARANTULA VENTURES LLC,
a Delaware limited liability company


By: Tarantula Interests LLC,
a Delaware limited liability company
its Managing Member


By: DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member


By: DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner




By: /s/ Hossein Fateh_____________
Name: Hossein Fateh_____________
Title: President and CEO__________
        


TENANT:


RACKSPACE US, INC.,
a Delaware corporation
            


By: /s/ Mark Roenigk_________________
Name: Mark Roenigk_________________
Title: COO_________________________




GUARANTOR:


RACKSPACE HOSTING, INC.,
a Delaware corporation
            


By: /s/ Mark Roenigk_________________
Name: Mark Roenigk_________________
Title: COO_________________________





- 3 -